ORDER
PER CURIAM.
Appellant, Kenneth Charron, (“appellant”), appeals the judgment of the Circuit Court of St. Louis County. Appellant appeals the grant of summary judgment in favor of Dora Schriro, (“respondent”), and motion to dismiss in favor of Nina Zeigler, (“respondent”), and Joseph Zeigler, (“respondent”). Appellant alleges he suffered damages for pain and suffering and actual injury due to respondents’ failure to provide adequate dental care while appellant was incarcerated at Missouri Eastern Correctional Center. We affirm.
We have reviewed the briefs of the parties, the legal file, and the transcripts, and find the judgment is not clearly erroneous. As an extended opinion would serve no jurisprudential purpose, we affirm the judgment pursuant to Rule 84.16(b).
*405Respondents’ motions to dismiss the appeal are herein denied.